  Case 14-14205         Doc 47     Filed 05/03/19 Entered 05/03/19 08:23:22              Desc Main
                                      Document Page 1 of 3


                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 14-14205
         Hipolito F Moreno
         Louella M Moreno
                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Tom Vaughn, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 04/16/2014.

         2) The plan was confirmed on 07/15/2014.

       3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
03/11/2015.

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was completed on 03/15/2019.

         6) Number of months from filing to last payment: 59.

         7) Number of months case was pending: 61.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: $14,100.00.

         10) Amount of unsecured claims discharged without payment: $70,817.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (09/01/2009)
 Case 14-14205      Doc 47      Filed 05/03/19 Entered 05/03/19 08:23:22                      Desc Main
                                   Document Page 2 of 3



Receipts:

       Total paid by or on behalf of the debtor            $54,000.00
       Less amount refunded to debtor                         $623.42

NET RECEIPTS:                                                                                 $53,376.58


Expenses of Administration:

    Attorney’s Fees Paid Through the Plan                              $4,000.00
    Court Costs                                                            $0.00
    Trustee Expenses & Compensation                                    $2,203.83
    Other                                                                  $0.00
TOTAL EXPENSES OF ADMINISTRATION:                                                               $6,203.83

Attorney fees paid and disclosed by debtor:                  $0.00


Scheduled Creditors:
Creditor                                    Claim         Claim            Claim        Principal      Int.
Name                              Class   Scheduled      Asserted         Allowed         Paid         Paid
AMERICAN HONDA FINANCE CORP   Unsecured     16,752.00            NA          1,609.71      1,609.71        0.00
AMERICAN HONDA FINANCE CORP   Secured              NA     36,394.34        36,394.34            0.00       0.00
AMERICAN HONDA FINANCE CORP   Secured              NA     30,356.61        30,356.01            0.00       0.00
AMERICAN HONDA FINANCE CORP   Unsecured            NA            NA               NA            0.00       0.00
AMERICAN HONDA FINANCE CORP   Unsecured     14,556.00       4,740.06         4,740.06      4,740.06        0.00
CAPITAL ONE                   Unsecured         625.00           NA               NA            0.00       0.00
CAPITAL ONE NA                Unsecured          78.00        181.05           181.05        181.05        0.00
CERASTES LLC                  Unsecured      7,474.00       9,226.76         9,226.76      9,226.76        0.00
CERASTES LLC                  Unsecured            NA         653.92           653.92        653.92        0.00
Chasecard                     Unsecured      3,144.00            NA               NA            0.00       0.00
CREDIT FIRST                  Unsecured      1,887.00       1,764.76         1,764.76      1,764.76        0.00
DIRECTV                       Unsecured            NA         114.76           114.76        114.76        0.00
DISCOVER BANK                 Unsecured      4,608.00       4,969.49         4,969.49      4,969.49        0.00
GREEN TREE SERVICING LLC      Secured      305,000.00    399,047.84              0.00           0.00       0.00
GREEN TREE SERVICING LLC      Secured              NA     40,688.33              0.00           0.00       0.00
GREEN TREE SERVICING LLC      Unsecured     58,130.00            NA               NA            0.00       0.00
ILLINOIS BELL TELEPHONE CO    Unsecured            NA         381.95           381.95        381.95        0.00
LVNV FUNDING                  Unsecured            NA       3,089.74         3,089.74      3,089.74        0.00
MOMA FUNDING LLC              Unsecured      2,431.00       3,587.32         3,587.32      3,587.32        0.00
PRA RECEIVABLES MGMT          Unsecured            NA         639.19           639.19        639.19        0.00
PRA RECEIVABLES MGMT          Unsecured      4,566.00       4,982.25         4,982.25      4,982.25        0.00
PRA RECEIVABLES MGMT          Unsecured      5,298.00       5,574.52         5,574.52      5,574.52        0.00
QUANTUM3 GROUP LLC            Unsecured         770.00        701.36           701.36        701.36        0.00
QUANTUM3 GROUP LLC            Unsecured      4,330.00       4,955.91         4,955.91      4,955.91        0.00
SEARS                         Unsecured      2,098.00            NA               NA            0.00       0.00
SEARS/CBNA                    Unsecured      5,353.00            NA               NA            0.00       0.00
Swiss Colony                  Unsecured         248.00           NA               NA            0.00       0.00
THE HOME DEPOT CBNA           Unsecured      1,219.00            NA               NA            0.00       0.00




UST Form 101-13-FR-S (09/01/2009)
  Case 14-14205         Doc 47      Filed 05/03/19 Entered 05/03/19 08:23:22                Desc Main
                                       Document Page 3 of 3



 Summary of Disbursements to Creditors:
                                                              Claim           Principal           Interest
                                                            Allowed               Paid               Paid
 Secured Payments:
       Mortgage Ongoing                                       $0.00                $0.00            $0.00
       Mortgage Arrearage                                     $0.00                $0.00            $0.00
       Debt Secured by Vehicle                           $66,750.35                $0.00            $0.00
       All Other Secured                                      $0.00                $0.00            $0.00
 TOTAL SECURED:                                          $66,750.35                $0.00            $0.00

 Priority Unsecured Payments:
        Domestic Support Arrearage                             $0.00               $0.00            $0.00
        Domestic Support Ongoing                               $0.00               $0.00            $0.00
        All Other Priority                                     $0.00               $0.00            $0.00
 TOTAL PRIORITY:                                               $0.00               $0.00            $0.00

 GENERAL UNSECURED PAYMENTS:                             $47,172.75         $47,172.75              $0.00


Disbursements:

         Expenses of Administration                             $6,203.83
         Disbursements to Creditors                            $47,172.75

TOTAL DISBURSEMENTS :                                                                      $53,376.58


        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 05/03/2019                             By:/s/ Tom Vaughn
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (09/01/2009)
